Citation Nr: 1605837	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to March 1972, with additional service in the Army National Guard.

This matter is on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona.

The Veteran testified before a Decision Review Officer (DRO) in January 2014, and before the undersigned Veterans Law Judge (VLJ) in July 2014.  Transcripts of both hearings are of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran reported that he initially filed a claim for service connection for a gastrointestinal disorder in May 1973.  The paper file includes a copy of a May 1973 VA examination, but does not include a copy of the rating decision which adjudicated the claim or any other evidence received in connection with that claim.  

An April 2012 deferred rating decision indicates that that the Veteran's original claims file was located at "059 Lee's Summit."  A May 2012 deferred rating decision states that the original claims file was received and consolidated in Covers, Share, and the Veterans Appeals Control and Locator System (VACOLS).  However, records regarding the original claim for service connection for a gastrointestinal disorder are not of record.

In addition, a May 2014 Supplemental Statement of the Case (SSOC) references VA treatment records from the Phoenix VA Medical Center (VAMC) dated from June 2007 to February 2014 that are part of the VVA file.  However, a review of both VBMS and VVA shows that these records have not been uploaded to the Veteran's electronic file and the only VA treatment records associated with the paper claims file are dated from November 2007 to June 2009.

As the record before the Board is incomplete, on remand, the AOJ must ensure that all documents and evidence relevant to the Veteran's 1973 claim for service connection for a gastrointestinal disorder, including outstanding VA treatment records, are associated with the paper claims file and/or uploaded to the VBMS/VVA file.  In this regard, the Veteran himself is asked to submit any additional records that would help his claim.

The Board also notes that although the Veteran was afforded a VA Disability Benefits Questionnaire Intestinal examination in June 2012, the examination and opinion obtained are based on a review of an incomplete record.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As such, the Board must remand for an addendum to determine the nature and etiology of any current gastrointestinal disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must ensure that all documents and evidence related to the Veteran's claim, to specifically include the 1973 claim for service connection for a gastrointestinal disorder and rating decision which adjudicated this claim, at contained in the paper claims file, is associated with the paper claims file and/or accurately reflected in the VBMS/VVA file.  This includes a complete copy of all outstanding VA medical records related to the Veteran's gastrointestinal disorder, including those form the Phoenix VAMC, dated from June 2007 to the present.

2.  Thereafter, provide the claims file to the VA physician who provided the June 2012 VA examination (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

Whether it is at least as likely as not (50 percent probability or more) that any currently-diagnosed gastrointestinal disorder had its onset in or is etiologically-related to the Veteran' active duty service.
 
The report of examination should include the complete rationale for all opinion(s) expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other 
development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

